Notice of Pre-AIA  or AIA  Status
Claims 1-6, 8-11, and 13-18 are presented for examination.  A preliminary amendment filed 9/20/19 amended claims 1-6, 8-11, & 13-18; and cancelled claims 7, 12, & 19-20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/19 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-6, 8-11, and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 13 recite one or more of inter alia “collect a plurality of pieces of vehicular data of a vehicle, wherein each piece of vehicular data corresponds to an identity, wherein each identity corresponds to a node on a nodular tree structure, and wherein the nodular tree structure includes a root node associated with the vehicle and a plurality of other nodes; encrypt each piece of collected vehicular data using a corresponding child key, wherein each corresponding child key is generated based on a respective node corresponding to a respective piece of vehicular data and a root key corresponding to the root node”, and “request an aggregated key for the group of common sub-nodes; and generate a child key for each received piece of encrypted vehicular data based on the requested aggregated key and the respective node .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, each of which are directed toward protecting vehicular data: U.S. Patent Publications 2017/0180391 (Hinchcliffe), 2017/0034217 (Anton), 2014/0273955 (Oesterling), 2013/0342368 (Nathanson) and 2013/0338855 (Mason).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435